Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 1 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

soumem~: msrmcr or M»sslss:PPl
Lll_.. E D
PLEA AGREEMENT APR 12 2le
man-iue ioHNsTo~
ay DEPuTY
Subjcct: Date:
United States v. Louie Revette April 8, 2019
Criminal No.
To: From:
Joe Hollornan Julia Gegenheimer
Attorney for Defendant Trial Attorney
107 N State Street Civil Rights Division
Jacl<sonJ MS 39201
Candace Mayherry

Assistant.United States Attorney
Southern District of Mississippi
Louie Revette, Defendant herein, and Joe Holloman, attorney for Defendant, have been
notified and understand and agree to the items contained herein, as weil as in the Plea
Supplernent, and that:

1. Count of Conviction. lt is understood that, as of the date of this plea agreement,
Defendant and Defendant’s attorney have indicated that Defendant agrees to waive hidictment
pursuant to Fed.R.Crim.P. 7(b) and plead guilty to an Ini`ormation charging him with violations
of: Title 42, United States Code, Section 3631, lnterference With Housing Rights; and Title 18,
United States Code, Section 844(h), Use of Fire to Cornmit Another Federal Felony. Defendant
has read the charges against him contained in the lnformation and the charges have been fully
explained to him by his attorney. Defendant fully understands the nature and elements of the
crimes With Which he has been charged. Defendant enters this plea because he is in fact guilty
of the crimes charged in the Information and agrees that this plea is voluntary and not the result

of force, threats, or coercion.

 

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 2 of 8

2. Sentence. Defendant understands that the statutory maximum penalty for the
offense charged in Count One of the lnformation, charging a violation of Title 42, United States
Code, Section 3631, is: 10 years imprisonment; a term of supervised release of not more than 3
years; a fine of up to $250,000; and a mandatory special assessment of SlO{). Defendant
understands that the penalty for the offense charged in Count Two of the lnformation, charging a
violation of Title 18, United States Code, Section 844(h), is: a statutory mandatory sentence of
10 years imprisonment, in addition to the punishment provided for the underlying felony
committed during the commission of Count Two; a term of supervised release of not more than 3
years; a fine of up to $250,000; and, a mandatory special assessment of SlOO. Defendant further
understands that if a term of supervised release is imposed, that term will be in addition to any
prison sentence Defendant receives; and, if any of the terms of Defendant’s supervised release
are violated, Defendant can be returned to prison for the entire term of supervised release,
without credit for any time already served on the term of supervised release prior to Defendant’s
violation of those conditionsl lt is understood that the Court may require Defendant to pay
restitution in this matter in accordance with applicable law. Defendant understands that
Defendant is liable to make restitution for the full amount of the loss determined by the Court, to
include relevant conduct, which amount is not limited to the count of conviction Defendant
also understands that if the Court orders Defendant to pay restitution, restitution payments cannot
be made to the victim directly but must be made to the Clerk of Court, Southem District of
Mississippi.

3. Determination of Sentencing Guidelines. lt is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant’s

attorney have discussed the fact that the Court must review the Guidelines in reaching a decision

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 3 of 8

as to the appropriate sentence in this case, but the Court may impose a sentence other than that
indicated by the Guidelines if the Court finds that another sentence Would be more appropriate
Defendant specifically acknowledges that Defendant is not relying upon anyone’s calculation of
a particular Guideline range for the offense to which Defendant is entering this plea, and
recognizes that the Court will make the final determination of the sentence and that Defendant
may be sentenced up to the maximum penalties set forth above.

4. Brez£i of Thi_s Agreement and Further Crimes. lt is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the Government may treat such conduct as a breach of this plea
agreement and Defendant’s breach shall be considered sufficient grounds for the pursuit of any
prosecutions that the Government has not sought as a result of this plea agreement, including any
such prosecutions that might have been dismissed or otherwise barred by the Double .leopardy
Clause, and any federal criminal violation of which the Government has knowledge

5. Financial Obligations. lt is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay the special assessment of $100.00 per count required by
Title18, United States Code, Section 3013, to the Office of the United States District Court
Clerk; Defendant shall thereafter produce proof of payment to the Government or the U.S.
Probation Office. lf the Defendant is adjudged to be indigent, payment of the special
assessment at the time the plea is entered is waived, but Defendant agrees that it may be made
payable first from any funds available to Defendant while Defendant is incarcerated Defendant
understands and agrees that, pursuant to Title 18, United States Code, Section 3613, Whatever

monetary penalties are imposed by the Court will be due and payable immediately and subject to

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 4 of 8

immediate enforcement by the United States as provided in Section 3613. Furthermore,
Defendant agrees to complete a Department of Justice Financial Statement no later than the day
the guilty plea is entered and provide same to the undersigned AUSA. Defendant also agrees to
provide all of Defendant’s financial information the Probation Office and, if requested, to
participate in a pre~sentencing debtor’s examination lf the Court imposes a schedule of
payments, Defendant understands that the schedule of payments is merely a minimum schedule
of payments and not the only method, nor a limitation on the methods, available to the United
States to enforce the judgment If Defendant is incarcerated, Defendant agrees to participatein
the Bureau of Prisons’ lnmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary
penalties are satisfied and paid in full by Defendant.

6. Transferring and Liguidating Assets. Defendant understands and agrees that
Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S. Attorney’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed and if Defendant fails to do so the
Defendant understands and agrees that an unapproved transfer or liquidation of any asset shall be
deemed a fraudulent transfer or liquidation

7. _E_t_i_t_qre Direct Contact with Defendant Defendant and Defendant’s attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant’s case that this will

require regular contact with Defendant during any period of incarceration, probation, and

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 5 ot 8

supervised release. Further, Defendant and Defendant’s attorney understand that it is essential
that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after
sentencing in this case to confirm in Writing whether defense counsel will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. lf the U.S. Attorney does not receive any written acknowledgment from
defense counsel Within two weeks from the date of the entry of Judgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant’s attorney understand and agree
that such direct contact with Defendant shall not be deemed an improper ex parte contact with
Defendant if defense counsel fails to notify the U.S. Attorney of any continued legal
representation within two weeks after the date of entry of the .ludgment in this case.

8. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed and the mandatory minimum
penalty that must be imposed, and being advised of Defendant’s rights to remain silent, to trial
by jury, to subpoena witnesses on Defendant’s own behalf, to confront the witnesses against
Defendant, and to appeal the conviction and sentence, in exchange for the Government entering
into this plea agreement and accompanying plea supplement, hereby expressly waives the
following rights (exeept that Defendant reserves the right to raise ineffective assistance of
counsel claims):

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United

States Code, Section 3742, or on any ground whatsoever, and

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 6 ot 8

b. the right to contest the conviction and sentence or the manner in which
the sentence was imposed in any post-conviction proceeding, including but not limited to
a motion brought under Title 28, United States Code, Section 2255, and any type of
proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and

c. any right to seek attorney fees and/or costs under the “Hyde Amendment,”
Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the
government’s position in the instant prosecution was not vexatious, frivolous, or in bad
faith, and

d. all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that
may be sought by Defendant or by Defendant’s representative under the Freedom of
lnforrnation Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act
of 1974, at Title 5, United States Code, Section 552a

e. Defendant’s knowing and voluntary waiver of the right to appeal or
collaterally attack the conviction and sentence includes waiving the right to raise on
appeal or on collateral review any argument that (l) the statutes to Which Defendant is
pleading guilty are unconstitutional and (2) the admitted conduct does not fall within the
scope of the statute.

f.` Defendant further acknowledges and agrees that any factual issues regarding
the sentencing will be resolved by the sentencing judge under a preponderance of the

evidence standard, and Defendant waives any right to ajury determination of these

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 7 ot 8

sentencing issues. Defendant further agrees that, in making its sentencing decision, the

district court may consider any relevant evidence without regard to its admissibility under

the rules of evidence applicable at trial.

Defendant waives these rights in exchange for the Government entering into this

plea agreement and accompanying plea supplement

9. Complete Agreement. lt is further understood that this plea agreement and the

plea supplement completely reflects all promises, agreements and conditions made by and

between the United States Attorney’s Oftice for the Southern District of Mississippi and the

Department of Justice Civil Rights Division (“Government”), and Defendant.

Defendant and Defendant’s attorney of record declare that the terms of this plea

agreement have been:

E":‘*S“.N'."

WITNESS OUR SlGNATURES, as set forth below.

D. MICHAEL HURST, JR.
United States ttorney

READ BY OR TO DEFENDANT;
- EXPLAINED 'I`O DEFENDANT BY DEFENDANT’S ATTORNEY;
UNDERSTOOD BY DEFENDANT;
VOLUNTARILY ACCEPTED BY DEFENDANT; and
AGREED TO AND ACCEPTED BY DEFENDANT.

 

Ca dace "" : » \/
Assl ant U c States Attorney

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

lulia Gegenheimer
rl"rial Attorney

"t\S 101

ate

Case 2:19-cr-00018-KS-|\/|TP Document 12 Filed 04/12/19 Page 8 ot 8

Civil Rights Division

 

ate

ZLH-L /‘I

Date

  

 

 
  

Jo Holloman
orney for Defendant

